TYSON, C. J.
Two assignments of error complain of the erroneous ruling of the chancellor in overruling the demurrers interposed by the respondents to the hill of complaint as amended. Neither of them raises the' question of misjoinder of complainants, discussed in brief of appellant’s counsel. That question is therefore-not presented for our consideration, and we must decline to determine it.
The bill is clearly not one for the specific performance of a verbal contract for the sale of land, nor for the enforcement of a parol gift of land, but for the protection of a publlic easement, to the end of preventing a diversion of the use of the property from the one to which it was dedicated. The equity of the bill is beyond serious controversy. — City of Demopolis v. Webb, 87 Ala. 666, 6 South. 408; 4 Pom. Eq. Juris. §§ 1350, 1351, and notes; High on Injunctions, § 855; 14 Cyc. p. 1216; 22 Cyc. p. 898. Under the act, “to provide for the redistricting of the public schools of the state and for the management and control of the same” (Gen. Laws 1903, p. 289), the district trustees are charged with the care of all school property, and the title to all such property is vested in them, and concurrently with the county board of education they are charged with the further duty of employing teachers and of making use of the property for school purposes. As representatives of the public it is their duty to conserve the right of the public to the use of public school property for public school purposes and to prevent the diversion or destruction of that use; and to accomplish this end these officers have the - same rieht to resort to the chancery court *457for injunctive relief, when necessary, as the proper municipal officers of a city have, or the Attorney General of a state has, when the rights of the people of the city or state are invaded. The right to bring bills of this character, in municipal officers and in the Attorney General of this state, has been fully recognized by this court. — City of Demopolis v. Webb, supra, and cases there cited; Reed v. Mayor & Aldermen of Birmingham, 92 Ala. 339, 9 South. 161; Attorney General v. Lakeview Land Co., 143 Ala. 291, 39 South. 303. See, also, High on Inj. §§ 1554, 1555.
The remaining assignment is predicated upon a supposed error in granting relief upon the pleadings and proof. A writing is not requisite to the validity of a dedication. All that is necessary is the assent and intent of the owners of the property to appropriate it to public use, and any act or acts clearly manifesting an intent to dedicate is sufficient. “An express dedication may be made orally, when the use is inaugurated or while it is being enjoyed, and may consist in declarations made directly to the public.” — 13 Cyc. p. 453. Under this principle, the fact of dedication, upon which the relief is sought and granted, is established by the evidence to our entire satisfaction.
The decree is affirmed.
Simpson, Anderson, and Denson, JJ., concur.